Citation Nr: 1134730	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-06 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for pulmonary embolism. 

2.  Whether the reduction of a disability rating for residuals of recurrent, left poterior communicating artery aneurysm, from 100 to 50 percent, effective from May 1, 2007, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1996 to October 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In that rating decision, the RO granted entitlement to service connection for pulmonary embolism, assigned a noncompensable evaluation, effective from December 6, 2007.  In that decision, the RO also reduced the assigned evaluation for residuals of artery aneurysm from 100 to 10 percent disabling, effective from May 1, 2007.  

By the way of a July 2008 rating decision, the RO increased the assigned evaluation for pulmonary embolism from noncompensable to 30 percent disabling and increased the assigned evaluation for residuals of artery aneurysm from 10 to 50 percent disabling.  Since a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, the claims remain in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran requested a hearing before a member of the Board at the RO in her January 2008 substantive appeal.  The RO scheduled the Veteran's Travel Board hearing in July 2009, however, it appears that the notice letter informing the Veteran of the date of the hearing was not sent to her latest known address of record.  There is no indication that the Veteran received any actual notice of scheduled hearing.  Since it appears that the Veteran was not notified of the date of her scheduled hearing, she did not report to the scheduled hearing. 

There is no evidence that the Veteran has withdrawn her request for a Board hearing.  Rather, in a July 2011 informal brief, the Veteran's representative has articulated that the Veteran still desires to have a hearing before a member of the Board.  Therefore, the Board finds that a hearing must be rescheduled and notice sent to the Veteran at her current address in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2010).

Accordingly, the case is REMANDED for the following action:

After contacting the Veteran and verifying her current address, the RO/AMC should schedule the Veteran for her requested hearing before. 

The RO should notify the Veteran of the date of such hearing by sending a letter of notification to the Veteran at his address of record at least 30 days prior to the hearing date and provide a copy of such notification in the record.  See 38 C.F.R. § 19.76.  

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


